Citation Nr: 0937984	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for torticollis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to 
September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In September 2006, the Veteran was afforded a 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that proceeding is of record.

When this case was previously before the Board in September 
2007, it was decided in part and remanded in part.  It has 
since returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's torticollis is productive of less than 
moderately severe impairment of muscle group XXIII.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for torticollis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5323 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, to include notice with respect to the effective-
date element of the claim, by letters mailed in February 2004 
and October 2007.  Although the October 2007 letter was 
mailed after the initial adjudication of the claim, the Board 
finds that the Veteran has not been prejudiced by the timing 
of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the Appeals Management 
Center (AMC) readjudicated the Veteran's claim in October 
2008.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) 
(A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The Veteran's torticollis is presently rated under Diagnostic 
Code 5323 for a Group XXIII muscle injury, which includes 
movements of the head, fixation of shoulder movements, and 
muscles of the side and back of the neck including the 
suboccipital and lateral vertebral and anterior vertebral 
muscles.  A noncompensable rating is assigned for injuries 
that are slight, while a 10 percent rating is assigned for 
moderate injuries.  A 20 percent rating is warranted for 
moderately severe injuries, and a 30 percent rating for 
severe injuries.  38 C.F.R. § 4.73, Diagnostic Code 5323.

Slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue 
would be present.  38 C.F.R. § 4.56 

Moderate muscle disability is found where there has been a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56. 

Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56.

With severe muscle disability, there is evidence of wide 
damage to muscle groups in the missile track.  There must be 
indications on palpation of loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area.  There 
must be severe impairment of function, that is, strength, 
endurance and coordination, of the involved muscle group.  In 
addition, X-ray evidence of minute multiple scattered foreign 
bodies, or visible evidence of atrophy, may indicate a severe 
muscle disability.  38 C.F.R. § 4.56.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2008).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected torticollis.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  In this regard the Board notes that where entitlement 
to compensation has already been established and an increase 
in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Service treatment records show that in 1985, the Veteran 
underwent an excision of a submental adenopathy on the neck.  
He later complained of neck pain in December 1990.  They do 
not show that he sustained any significant muscle injury.  On 
a VA examination shortly after he was discharged from 
service, he was diagnosed with intermittent neck dystonia, 
most likely torticollis.

The Veteran was granted service connection for torticollis in 
a March 1993 rating decision, effective September 30, 1992.  
The disability was assigned a noncompensable rating at that 
time.  The Veteran filed the instant claim for an increased 
rating for this disability in February 2004.  He appeals a 
May 2004 rating decision increasing the disability evaluation 
to 10 percent, effective February 17, 2004.

The Board notes that the Veteran has been assigned separate 
ratings for this disability, including a rating for a 
cervical spine disability and for limitation of motion of the 
left shoulder.  The left shoulder has been assigned a 
noncompensable disability evaluation under Diagnostic Code 
5201.  The cervical spine disability was initially rated as 
10 percent disabling under Diagnostic Code 5323, effective 
November 9, 2004; however, this disability rating was later 
increased to 20 percent effective July 31, 2006, and then to 
30 percent effective March 28, 2008.  These disability 
ratings are not currently on appeal.  Accordingly, the Board 
will only address the Veteran's torticollis disability with 
respect to the disability's impact on muscle function.  

In response to his claim for an increased disability rating, 
the Veteran was afforded a VA examination in March 2004.  At 
that time, the Veteran reported symptoms such as neck pain 
with flare-ups of pain, inability to turn his neck in a quick 
motion, and shoulder pain.  He claimed that his head was kept 
mostly in a bent position to the left, and there was neck 
pain due to muscle spasm.  Range of motion testing of the 
cervical spine and left shoulder showed some pain and 
discomfort throughout the motion.  There was tenderness on 
palpation of the left posterior trunk.  The examiner also 
observed that the Veteran's left trapezious had a somewhat 
irregular contour on palpation.  

An August 2004 report of the Medical College of Georgia 
indicates that the Veteran complained of neck pain radiating 
to the left trapezious and posterior aspects of the left arm.  
An examination showed mild tenderness to palpation of the 
cervical spine.  There was full range of motion of extension, 
flexion, rotation, and side bending of the cervical spine.  
There was paraspinal muscle spasms of the cervical region.  
An X-ray revealed normal findings for the shoulders but 
significant cervical spondylosis mostly at the C5-6 and C6-7 
level.

The Veteran was afforded another VA examination in September 
2005.  At that time, the Veteran continued to complain of 
severe neck pain, which at times was incapacitating, and also 
complained of some radiating bilateral arm pain.  Upon 
examination, the Veteran was able to rise from a seated 
position without difficulty.  There was diffuse lower 
cervical spine tenderness to palpation, but there was full 
flexion and extension with pains at the extreme of the 
motions.  An X-ray study showed anterior and posterior 
spondylosis at C3-7 with normal alignment.  

At a VA examination in December 2005, the Veteran complained 
of pain that interfered with his work.  Again, there was 
tenderness over the cervical spine around the C4-5 area.  The 
examiner noted that the Veteran's disability was manifested 
by two main problems with the cervical spine, and a possible 
rotator cuff tear.  

During the Veteran's September 2006 hearing before the Board, 
the Veteran described problems moving his neck and constant 
pain in his neck and shoulders.  This neck pain, he claimed, 
caused difficulties at work because he has to take off work 
to be able to lie down and rest.  He also stated that he 
experienced muscle spasms.  

In this case, it appears that all, or almost all, of the 
service-connected functional impairment of the Veteran's 
torticollis is associated with the cervical spine disability 
or limitation of motion of the left arm.  As noted above, 
these disabilities are not at issue in this appeal.  The 
muscle impairment due to the Veteran's torticollis does not 
approach the moderately severe level required for a higher 20 
percent rating.  The history of the disability is not 
consistent with more than a moderate muscle injury.  
Moreover, there is no evidence of any of the findings 
expected with a moderately severe muscle injury.  
Accordingly, the muscle disability does not warrant a 
schedular rating in excess of 10 percent.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for torticollis is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


